Per Curiam :
We think the excuse presented by the plaintiff for not bringing this case to trial was sufficient to justify the denial of the motion upon plaintiff placing the case upon the calendar and paying ten dollars costs of motion. The order should, therefore, be modified by providing that upon the payment *617by the plaintiff of teu dollars costs of motion in the court below within ten days after the service of the order on the appeal, and noticing this case, and placing the same upon the calendar for the next circuit Court, that the motion to dismiss is denied; th:tt unless su.-h costs are paid and -the case noticed and pi iced upon the calendar as aforesaid then Y'j order is affirmed. Such modification to be without costs of this appeal. Present, Van Brunt; P. J., O'Brien and Ingraham, JJ. Order modified as directed in opinion, and as modified affirmed,without costs of this appeal.